DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/21 has been entered.
Response to Arguments
Applicant's arguments filed 2/19/21 have been fully considered but they are not persuasive.
Applicant argues that Sikora does not disclose a solid outer member as defined in the specification (applicant cited paragraph [0058], [0064], and [0075] as seen in page 7 of the resmarks) since the outer member of Sikora has side openings in a side wall. 
The examiner disagrees, based on the description in paragraph [0058] and [0119], it would appear that the specification fails to provide a clear and intentional use of a special definition. 
 [0058] “Thus, the present inventors have discovered and reduced to practice a suture cutter assembly that provides a solid outer member, i.e. an outer member that substantially lacks an aperture, slot, window or cut-out in a side-wall thereof, that aims to maximize the k-
[0119]“For example, as shown in FIGS. 13B, 13C and 13D, a locking feature 85 is provided, which in some embodiments comprises an interference fit arrangement 86 comprising a projection 80 on the inner member 20 that is received within an aperture 82 of the outer member 10.”
As seen in the paragraphs above, in [0058] applicant states that the outer member substantially lacks a side opening which does not properly defines that the solid outer member would not include an outer member with an opening. The term substantially is a relative term which does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Additionally, as seen in paragraph [0119] applicant discloses an embodiment which has an aperture 82 on the side wall of the outer member as best seen in Fig. 13b-d. 
Therefore, it appears that a solid outer member can be interpreted with a plain meaning consistent with MPEP section 2111.01.
As stated in MPEP 2713.01, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained 
If an Office action has issued where the plain meaning of the claim terms was used, applicant may point out that the term has been given a special definition. Since there is a presumption that claim terms are given their plain meaning, and the use of special definitions is an exception, the applicant must point to where the specification as filed provides a clear and intentional use of a special definition for the claim term to be treated as having a special definition. . (MPEP 2713.01)
For the reasons above the rejection of the claims in view of Sikora has been maintained, however to advance prosecution the examiner has done a second rejection with new art.
In addition, the examiner would suggest clearly adding the limitation of the outer member not having openings, cutout, or windows on the side wall of the outer member.  
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 6-9, 13, 15, 19, 42, 56, and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sikora et al. (7,491,212).
Sikora discloses (see entire document) a suture cutter (100) comprising: a solid outer member (150) defining a lumen there-through (Fig. 1 and Col. 4 Lines 20-25 and 45-46), the solid outer member defining a longitudinal axis (Fig. 1 and Col. 4 Lines 20-25 and 45-46); an inner member (105) received partially within the lumen (Fig. 2-14), the inner member comprising a distal portion (where curved portion 205 is located as seen in Fig. 1a-2a) wherein the distal portion is offset from the longitudinal axis and defines a curve (205) (Fig. 1a-2a. Abstract, and Col. 4 Lines 53-65), the inner member further defining a feature (120, 210) for retaining a strand of suture (110) (Fig. 1b ); and at least one of the inner and outer members being moveable with respect to the other of the inner and outer members for cutting the strand of suture (Fig. 1a-2c and Col. 4 Lines 45-52).
Sikora further discloses that the inner member comprises a solid shaft (Fig. 2a); further comprising a trigger (145) for moving the at least one of the inner and outer members (Fig. la and Col. 4 Lines 38-45); wherein the outer member is moveable distally with respect to the inner member (Fig. 1a and Col. 4 Lines 38-50); wherein the feature comprises a slot (120) formed within the distal portion of the inner member (Fig. 1b), a distal end of the slot defining a cutting edge (220) (Fig. 1 and Col. 5 Lines 3-10); wherein the trigger is actuatable by a predetermined maximum amount to prevent binding of the suture cutter (Fig. 1a and Col. 4 Lines 38-45) (where the distance is predetermined since the trigger can only move along .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 14, 16, 18, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sikora et al. (7,491,212).
Claim 10:
Sikora discloses all of the claimed limitations above however Sikora does not specify that the inner member cutting edge is offset by between about 0.012" to about 0.026" from a longitudinal axis extending along a top edge of the inner member.
It would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the offset of the cutting edge of the inner member to be offset by between about 0.012" to about 0.026" from a longitudinal axis extending along a top edge of the inner member because Applicant has not disclosed that the specific offset between about 0.012" to about 0.026" from a longitudinal axis extending along a top edge of the inner member provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore would have expected Sikora's inner member offset, and applicant's invention, to perform equally well with either the inner member offset of Sikora or the claimed offset between about 0.012" to about 0.026" from a longitudinal axis extending along a top edge of the inner member since both inner member offsets would perform the same function, namely, 
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the inner member cutting edge be offset by between about 0.012" to about 0.026" from a longitudinal axis extending along a top edge of the inner member, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ233.
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
Claim 11:
Sikora discloses that all of the claimed limitations above however Sikora does not specify that the inner member curve defines a curvature of between about 6 degrees to about 8 degrees relative to a longitudinal axis of the inner member.
It would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the curved/angled distal portion of the inner member to define a curvature of between about 6 degrees to about 8 degrees relative to a longitudinal axis of the inner member because Applicant has not disclosed that the specific curvature of about 6 degrees to about 8 degrees provides an advantage, is used for a particular purpose or solves a stated problem. One 
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the inner member curve have a curvature of between about 6 degrees to about 8 degrees relative to a longitudinal axis of the inner member, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
Claim 14:
Sikora discloses that all of the claimed limitations above however Sikora does not specify that the inner member has a deflection to base-line value of between about 15% to about 33%.

Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
Claims 16 and 18:
Sikora discloses all the limitations discussed above (note that the limitations of claim 18 are discussed in the 102 rejection above) including that the slot defines an inside edge having an inside edge length (Fig. la-2c). However, Sikora does not specify that a tail length of a cut strand of suture is substantially equivalent to the inside edge length.
It would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to cut the suture at a length substantially equivalent to the inside edge length because Applicant has not disclosed that by cutting the tail to a substantially equivalent length to the inside edge length provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore would have expected Sikora's tail, and applicant's invention, to perform equally well with or without a substantially equivalent length since the length of the tail would be dependent on the type of procedure.

Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
Claim 57:
Sikora discloses that all of the claimed limitations however, Sikora does not that the inner member can include an offset-to-diameter ratio that is between about 1.1 to about 1.3.
It would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the offset of the inner member and the diameter of the inner member such that the inner member can include an offset-to-diameter ratio that is between about 1.1 to about 1.3 because Applicant has not disclosed that the specific offset-to-diameter ratio between about 1.1 to about 1.3 provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore would have expected Sikora's inner member offset and inner member diameter (and therefore offset-to-diameter ratio), and applicant's invention, to perform equally well with either the inner member offset and diameter/offset-to-diameter ratio of Sikora or the claimed offset-to-diameter ratio between about 1.1 to about 1.3 since both inner member offset and inner member diameters/offset-to-diameter ratio would 
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the inner member can include an offset-to-diameter ratio that is between about 1.1 to about 1.3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
Claims 1, 6-11, 13-16, 18, 42, 57, and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snell et al. (2012/0136378) in view of Sikora et al. (7,491,212).
Snell discloses a suture cutter (1) comprising: a solid outer member (20) defining a lumen there-through (Fig. 3 and 10-14), the solid outer member defining a longitudinal axis (x-x) (Fig. 2-5); an inner member (10) received partially within the lumen (Fig. 2-4), the inner member comprising a distal portion (11) (Fig. 3), the inner member further comprising a feature (the J-hook which includes opening 12 as seen in Fig. 3 and [0035]) for retaining a strand of suture (Fig. 6); and at least one of the inner and outer members being moveable with respect to the other of the inner and outer members for cutting the strand of suture (Fig. 2-7 and [0037]).

Snell teaches all the claimed limitations discussed above however, Snell does not disclose that the inner member comprising a distal portion wherein the distal portion is offset from the longitudinal axis and defines a curve. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Snell with a curved distal end in view of the teachings of Sikora, in order to provide accessibility to the desired areas that may be inaccessible by traditional non-invasive means such that the curved portion helps maneuver and or accommodate the device through anatomical structures ([0004]). 
Claim 10:
Snell in view of Sikora discloses all of the claimed limitations above however Snell in view of Sikora does not specify that the inner member cutting edge is offset by between about 0.012" to about 0.026" from a longitudinal axis extending along a top edge of the inner member.
It would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the offset of the cutting edge of the inner member to be offset by between about 0.012" to about 0.026" from a longitudinal axis extending along a top edge of the inner member because Applicant has not disclosed that the specific offset between about 0.012" to about 0.026" from a longitudinal axis extending along a top edge of the inner member provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore would have expected Snell's inner member offset, and applicant's invention, to 
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the inner member cutting edge be offset by between about 0.012" to about 0.026" from a longitudinal axis extending along a top edge of the inner member, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ233.
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
Claim 11:
Snell in view of Sikora discloses that all of the claimed limitations above however Snell in view of Sikora does not specify that the inner member curve defines a curvature of between about 6 degrees to about 8 degrees relative to a longitudinal axis of the inner member.
It would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the curved/angled distal portion of the inner member to define a curvature of between about 6 
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the inner member curve have a curvature of between about 6 degrees to about 8 degrees relative to a longitudinal axis of the inner member, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
Claim 14:

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the inner member have a deflection to base-line value of between about 15% to about 33%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
Claim 16:
Snell discloses all the limitations discussed above including that the slot defines an inside edge having an inside edge length (Fig. 3 and 14). However, Snell does not specify that a tail length of a cut strand of suture is substantially equivalent to the inside edge length.
It would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to cut the suture at a length substantially equivalent to the inside edge length because Applicant has not disclosed that by cutting the tail to a substantially equivalent length to the inside edge length provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore would have expected Snell's tail, and applicant's invention, to 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a tail length of a cut strand of suture is substantially equivalent to the inside edge length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
Claim 57:
Snell in view of Sikora discloses that all of the claimed limitations however, Snell in view of Sikora does not that the inner member can include an offset-to-diameter ratio that is between about 1.1 to about 1.3.
It would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the offset of the inner member and the diameter of the inner member such that the inner member can include an offset-to-diameter ratio that is between about 1.1 to about 1.3 because Applicant has not disclosed that the specific offset-to-diameter ratio between about 1.1 to about 1.3 provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore would have expected Snell's inner member offset and inner member diameter (and therefore offset-to-diameter ratio), and applicant's invention, to 
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the inner member can include an offset-to-diameter ratio that is between about 1.1 to about 1.3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stone et al. (7,879,055) discloses a cutting device having an outer and inner member where the outer member can have a slot on the side or may not have it as seen in Col. 3 Lines 46-50. 

Koogle Jr. et al. (2009/0228026) discloses a cutting device with an outer member without any side opening and an inner member. 
Reddick (5,649,939) discloses a cutting device with an outer member without any side opening and an inner member. 
Swain et al. (5,755,730) discloses a cutting device that is placed through an endoscope. It appears to the examiner that the Swain reference could be used as a secondary reference with Sikora in the case where the outer member is further defined in the claim to specify that it has no side holes. The examiner would use the outer member as the endoscope, in order to advance prosecution the examiner suggests that applicant should add structure that specifies how the inner and outer member are connected to each other. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515.  The examiner can normally be reached on Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIANNE DORNBUSCH/             Primary Examiner, Art Unit 3771